929 F.2d 700
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert DICKEY, Plaintiff-Appellant,v.James COLLINS, Sheriff;  Robert Otto, Captain;  Sandy Ertel;Lee Davidson;  Larry Wadle, Sheriff;  Eugene Stewart,Circuit Court Judge, Franklin County, Indiana;  MelvinWilhelm, Prosecutor, Franklin County, Indiana, Defendants-Appellees.
No. 91-3153.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

S.D.Ohio, 90-00192, Rubin, J.

S.D.Ohio

1
APPEAL DISMISSED.


2
Before KENNEDY and RYAN, Circuit Judges;  and FEIKENS, Senior District Judge*.

ORDER

3
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


4
A review of the documents before the court indicates that appellant appealed on January 30, 1991, from "all denials and/or dismissals of petitions and motions filed" by him.  The district court docket sheet reflects that the magistrate denied motions to amend, to appoint counsel, for continuance and for discovery.


5
Orders of a magistrate are not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


6
In addition to orders of a magistrate not being appealable, the orders appealed, even if they had been entered by a district court judge, are not appealable.    Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 764 (6th Cir.)  (en banc) (denial of counsel is not appealable), cert. denied, 474 U.S. 1036 (1985);  Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982) (denial of motion to amend is not appealable);  Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981) (discovery orders are not appealable), cert. denied, 454 U.S. 1152 (1982).  It is well recognized that in the absence of a final order, this court generally lacks jurisdiction to consider an appeal.    Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).


7
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.



*
 The Honorable John Feikens, Senior District Judge for the Eastern District of Michigan, sitting by designation